Citation Nr: 0418822	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU) rating.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1985 to June 
1989.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2000, a statement of the 
case was issued in June 2000, and a substantive appeal was 
received in July 2000.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran testified before a Board hearing in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After reviewing the claims folder, the Board finds that 
additional evidentiary development is needed prior to further 
consideration of this appeal.  In that regard, it is noted 
that at his March 2004 hearing, the veteran indicated that he 
had applied in January for disability benefits from the 
Social Security Administration (SSA) and that this was a 
reapplication.  An attempt must be made to obtain these 
records under 38 U.S.C.A. § 5103A (West 2002); see also Baker 
v. West, 11 Vet. App. 163 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Given the need to remand this case and the fact that veteran 
continues to complain of pain in his knees and back, the 
veteran should receive an updated orthopedic examination.  
The veteran's last complete VA examination was in September 
2000.  The Board finds that an updated examination would show 
his current level of disability.

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  Review the record and take any 
necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  Ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1):  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  The veteran should be scheduled for 
an appropriate VA orthopedic examination 
to ascertain the severity of his service-
connected left knee disability, right 
knee disability and chronic lumbosacral 
strain disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished if medically feasible.  
The examiner should also determine what 
effect, if any, his service-connected 
disabilities have on his ability to 
engage in substantially gainful 
employment.   

3.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon in that decision.

4.  After completion of the above, review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




